Pee Cueiam,
The clearly expressed intention of the testatrix is that her entire estate is to be distributed as personalty. After authorizing her executor to sell any real estate of which she may die seized, her explicit direction is that the proceeds of the sale of the same shall be distributed as personalty “to those legally entitled thereto according to the intestate laws of the State of Pennsylvania.” The learned court below correctly held that “all of the essentials of an equitable conversion are set forth in this will.”
Decree affirmed at appellant’s costs.